DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 12 and 20, the recitation “configured to maintain a patent lumen along said curve” renders the claim vague and indefinite because it is unclear what a patent lumen is. 
In claim 4, “said barium” lacks antecedent basis. 
In claim 5, the recitation “configured to indicate a position of said delivery tube relative to another component of said system” renders the claim vague and indefinite because it is unclear what the indicia is or how the position is indicated.  Applicant’s disclosure does not describe how the delivery tube is configured to indicate the position of the delivery tube with respect to another component of the system, for e.g. an access cannula. 
In claim 12, the recitation “configured to indicate a position of said delivery tube relative to a cannula device” renders the claim vague and indefinite because it is unclear what the relationship of the cannula device is to the system.  Is the cannula is part of the system or not?
In claim 18, “said balloon” lacks antecedent basis. 
In claim 20, the recitation “wherein said delivery tube is formed from a flexible polymer configured to maintain a patent lumen along the curve, and a radiopaque filler” renders the claim vague and indefinite because it is unclear what the function of the radiopaque filler is.  It appears Applicant intended to recite the delivery tube is formed from a flexible polymer and radiopaque filler. 
In claim 20, the recitation “directing the balloon through the curve of the delivery tube” renders the claim vague and indefinite because it is unclear what structure the balloon is attached to. 
In claim 20, the recitations “through the curve of the delivery tube” renders the claim vague and indefinite because a curve is merely a shape.  It appears that Applicant intended to recite “through the lumen of the curved delivery tube.” 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sand et al. (US 7731720) in view of Zadno-Azizi (US 20060200074 A1). 
Sand et al. disclose a system for injecting material into bones, the system including: a grip or handle defining a user-held end (115, 104); an end fitment or connector 36 to which a cartridge or source of bone cement 26 is removably coupled; an injection or delivery tube 30 extending from the handle (Fig. 14).  Delivery tube 30 is made of a polymeric material that is flexible (flexible distal end) and has markers 68 made from radiopaque materials to allow radiologic visualization of the dispensing end within a targeted bone area (for e.g. Figs. 2, 3A, 3B). 
Regarding claims 5 and 6, Sand et al. disclose indicia on user-held end 104 to gauge orientation or rotation of the injection tube 30 or direction of the curve as defined by tip 34 (Fig. 15). 
Sand et al. disclose all elements of the claimed invention except for delivery tube 30 to be formed from a polymer and a radiopaque filler. 
Zadno-Azizi disclose utilizing radiopaque materials in a distal end of tubular body  or the full-length or part of the length of the tubular body by blending radiopaque materials (e.g. barium sulfate) in the polymeric materials used to form the body (para [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art to have formed a portion of the tubular body or the entirety of the tubular body radiopaque by incorporating radiopaque filler in the polymer used to form the delivery tube, as taught by Zadno-Azizi, with a reasonable expectation of success, namely, helping the clinician position the delivery tube during a medical procedure. 

 Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sand et al. (US 7731720) and Zadno-Azizi (US 20060200074 A1) further in view of Suwito (US 20090287189 A1).
The combination of Sand et al. and Zadno-Azizi disclose all elements of the claimed invention except for forming the device by coextrusion. 
It is well known to construct embedded tubular devices by coextrusion to control layer thickness, as evidenced by Suwito (paras [0030]-[0033]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the device of the combination of Sand et al. and Zadno-Azizi, by coextrusion, as taught by Suwito, since this is a well- known technique to construct embedded materials to control layer thickness. 

Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 7811291 B2) in view of Krueger et al. (EP1787592 A2). 
Liu et al. disclose a system (Fig. 6) including: a handle defining a user-held end (708); a handle connector 704 that is configured to be coupled to a source of material such as bone cement; a flexible polymeric shaft or delivery tube 702 extending from the handle and extending along a longitudinal axis, the delivery tube capable of being curved by a guide device relative to the longitudinal axis (for e.g. sheath 738, Figs. 9A-9B) (col. 8, lines 39-67, cols. 9-10 and col. 11, lines 1-60).
Regarding claim 14, Liu et al. disclose indicia on a distal  portion 712 of delivery tube 702 visible by fluoroscopy (description for Figs. 7A-7B). 
Regarding claim 15, delivery tube 702 is hollow (Fig. 7A) and capable of receiving a balloon if the device is used in a kyphoplasty procedure.  
Liu et al. disclose all elements of the claimed invention except for visual indicia on the user-held end to indicate a position of the delivery tube relative to a cannula device such as a guide sheath. 
Krueger et al. disclose indicia 114 on the exterior of a user-held end of a cannula system that provides a user an indication of the bend direction or curve of a delivery tube 36 relative to a handle and the guide cannula 22 in which the delivery tube is received (Fig. 1 and paras [0050]-[0051]). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing indicia, as taught by Krueger et al., to the Liu et al. device would have yielded predictable results, i.e., improved positioning of the distal end of delivery tube 702 relative to the distal end of the guide sheath or access cannula 738.

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 7811291 B2) and Krueger et al. (EP1787592 A2) further in view of Zadno-Azizi (US 20060200074 A1) and Suwito (US 20090287189 A1).
The combination of Liu et al. and Krueger et al. discloses all elements of the claimed invention except for the delivery tube to be formed from a polymer and a radiopaque filler by coextrusion.
Zadno-Azizi disclose utilizing radiopaque materials in a distal end of tubular body  or the full-length or part of the length of the tubular body by blending radiopaque materials (e.g. barium sulfate) in the polymeric materials used to form the body (para [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art to have formed a portion of the tubular body or the entirety of the tubular body radiopaque by incorporating radiopaque filler in the polymer used to form the delivery tube, as taught by Zadno-Azizi, with a reasonable expectation of success, namely, helping the clinician position the delivery tube during a medical procedure. 
The combination of Liu et al., Krueger et al. and Zadno-Azizi discloses all elements of the claimed invention except for forming the delivery tube by coextruding radiopaque filler and flexible polymer. 
It is well known to construct embedded tubular devices by coextrusion to control layer thickness, as evidenced by Suwito (paras [0030]-[0033]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the device of the combination of Sand et al. and Zadno-Azizi, by coextrusion, as taught by Suwito, since this is a well-known technique to construct embedded materials to control layer thickness. 

Conclusion
Non application of prior art to claims 7-11 and 18-20 indicates allowable subject matter provided the rejections made in this office action are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 22, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775